t c memo united_states tax_court ohio periodical distributors inc f k a scott krauss news agency inc ronald e scherer trust and linda s hayner trust persons other than the tax_matters_person petitioners v commissioner of internal revenue respondent docket no filed date daniel m davidson for petitioners james e kagy for respondent memorandum opinion raum judge the commissioner determined adjustments in the s corporation's income in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for its taxable years and respectively at issue is whether an election made by the corporation under sec_4581 resulting in the exclusion_from_gross_income of the amount of the corporation's income attributable to returns from qualified sales of magazines and paperbacks requires the making of a corresponding adjustment to cost_of_goods_sold pursuant to sec_1_458-1 income_tax regs more specifically at issue is the validity of sec_1_458-1 income_tax regs which if valid would without dispute require a decision against petitioner ohio periodical distributors inc ohio periodical or the corporation has been operating as an s_corporation in ohio since at all times relevant the corporation prepared its federal_income_tax returns using the accrual_method of accounting it was a wholesale_distributor of magazines and paperback books its customers were bookstores and other businesses engaged in the retail_sale of such merchandise to the public at all times relevant in accordance with industry practice ohio periodical sold more copies of paperbacks and magazines to its customers than it expected the customers to resell the corporation nevertheless billed its customers for the full number of copies thus sold to them however in accordance with industry practice the customers had the legal right to receive unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue full credit from the corporation for the magazines and paperbacks that they were unable to resell on its federal_income_tax return ohio periodical made a proper election to use the provisions of sec_458 the election was effective for the tax_year and every tax_year thereafter for each of the years in issue the corporation made sales and had returns of those sales items during the merchandise_return_period defined in sec_458 such sales were sec_458 magazines paperbacks and records returned after the close of the taxable_year a exclusion_from_gross_income --a taxpayer who is on an accrual_method of accounting may elect not to include in the gross_income for the taxable_year the income attributable to the qualified_sale of any magazine paperback or record which is returned to the taxpayer before the close of the merchandise_return_period sec_458 reads merchandise_return_period -- a except as provided in subparagraph b the term merchandise_return_period means with respect to any taxable year-- i in the case of magazines the period of months and days first occurring after the close of taxable_year or ii in the case of paperbacks and records the period of months and days first occurring after the close of the taxable_year b the taxpayer may select a shorter period than the applicable_period set forth in subparagraph a qualified sales under sec_458 because the corporation had a legal_obligation to adjust the price if the item was not resold and the price was adjusted because of failure to resell on its federal_income_tax returns for each of the years in issue ohio periodical pursuant to sec_458 excluded from gross_income the amount of the qualified returns the corporation did not however make a corresponding adjustment to cost_of_goods_sold pursuant to sec_1_458-1 income_tax regs in the commissioner issued a notice of final s_corporation administrative adjustment for the corporation's sec_458 reads qualified_sale --a sale of a magazine paperback or record is a qualified_sale if-- a at the time of sale the taxpayer has a legal_obligation to adjust the sales_price of such magazine paperback or record if it is not resold and b the sales_price of such magazine paperback or record is adjusted by the taxpayer because of a failure to resell it sec_458 reads amount excluded --the amount excluded under this section with respect to any qualified_sale shall be the lesser of-- a the amount covered by the legal_obligation described in paragraph a or b the amount of the adjustment agreed to by the taxpayer before the close of the merchandise_return_period taxable_year at about the same time the commissioner also issued notices of final s_corporation administrative adjustment for the corporation's and taxable years the ronald e scherer trust the scherer trust was the tax_matters_person of the corporation for purposes of sec_6231 and a notice person of the corporation for purposes of sec_6226 and sec_6231 the linda s hayner trust the hayner trust was also a notice person of the corporation the scherer trust as tax_matters_person failed to file a petition_for_readjustment of subchapter_s items within the period specified in sec_6226 however the scherer trust and the hayner trust as notice persons timely filed a petition_for_readjustment of subchapter_s items under sec_6226 the parties have reached an agreement on all issues save the treatment of adjustments to closing_inventory and to cost_of_goods_sold pursuant to sec_1_458-1 income_tax regs petitioners contend that sec_1_458-1 income_tax regs is invalid however the parties have stipulated that if this court determines that the regulation is valid the adjustments made by the commissioner are proper and should be allowed in their entirety sec_458 provides that an accrual basis taxpayer may elect not to include in gross_income for the taxable_year the income attributable to the qualified_sale of any magazine paperback or record which is returned to the taxpayer before the close of the merchandise_return_period sec_458 defines the amount excluded from gross_income as the lesser_of the amount covered by the legal_obligation described in paragraph a or the amount of the adjustment agreed to by the taxpayer before the close of the merchandise_return_period the legal_obligation of paragraph a is the obligation of the taxpayer to adjust the sales_price of the magazine paperback or record if it is not resold sec_1_458-1 income_tax regs contains the formula for determining excludable gross_income it states if a taxpayer makes adjustments to gross_receipts for a taxable_year under the method_of_accounting described in sec_458 the taxpayer in determining excludable gross_income is also required to make appropriate correlative adjustments to purchases or closing_inventory and to cost_of_goods_sold for the same taxable_year adjustments are appropriate for example where the taxpayer holds the merchandise returned for resale or where the taxpayer is entitled to receive a price adjustment from the person or entity that sold the merchandise to the taxpayer cost_of_goods_sold must be properly adjusted in accordance with the provisions of sec_1_61-3 which provides in pertinent part that gross_income derived from a manufacturing or merchandising business equals total sales less cost_of_goods_sold id the identical issue of the validity of sec_1_458-1 income_tax regs was raised in hachette usa inc v commissioner t c petitioners' counsel in this case was also counsel in hachette petitioners' briefs in both cases presented identical arguments in fact the pages of brief in this case that address the validity of the regulation are the same verbatim as the corresponding argument in the brief submitted in hachette petitioners contend that sec_458 provides an explicit formula for determining the adjustment to income the amount of the credit against sales_price which the taxpayer must grant to the purchaser they assert that the language of sec_458 is unambiguous and that the formula contained in sec_1_458-1 income_tax regs transforms the amount excluded based on credit given for returned items into an amount equal to the distributor's gross_profit on those items in response to these arguments this court in hachette held the regulation valid id at slip op pincite after examining the legislative_history the court determined that the regulation is consistent with generally_accepted_accounting_principles and with sec_446 and sec_471 id at slip op pincite the court also held that there is no evidence that congress intended that a taxpayer who did not bear any costs could forgo the correlative cost adjustments id at slip op pincite because distributors were reimbursed by publishers they should not get the benefit of the deduction without bearing the risk id in view of the identity of issues and the detailed analysis by this court in hachette it is unnecessary to go over the same ground again we follow hachette decision will be entered for respondent
